DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 08/15/2022.

Claim Status
3.	Claims 1-3, 5, 7-9, 11-17, 19 and 21-25 are pending in this application.

Allowable Subject Matter
4.	Claims 1-3, 5, 7-9, 11-17, 19 and 21-25 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) implemented by a sending device for video transmission comprises generating a source video stream, wherein the source video stream comprises a plurality of video data packets, wherein each of the video data packets comprises a packet comprising a header and a real-time transport protocol (RTP) data packet, and wherein each of the video data packets comprises video frame information carried in the header, wherein the video frame information comprises discard indication information that indicates a discard priority of the video data packets, frame number indication information that indicates a number of a video frame in which each of the video data packets is located, and frame length indication information that indicates a quantity of video data packets comprised in the video frame in which each of the video data packets is located; and video data of a video frame, wherein the video data packets comprise a first video data packet comprising first discard indication information indicating a first discard priority of the first video data packet; and a second video data packet comprising second discard indication information indicating a second discard priority of the second video data packet, wherein the first discard priority is higher than the second discard priority, wherein the video data in the video frame whose frame type is a non-reference B frame is encapsulated into the first video data packet, and wherein the video data in the video frame whose frame type is an I frame, a P frame, or a reference B frame is encapsulated into the second video data packet; and sending the source video stream to a network device to permit the network device to obtain a service level of a plurality of queues by mapping based on the discard indication information, wherein the service level indicates a transmission order of transmitting the one or more data packets from each of the queues …” in Independent Claim 1 to be obvious. 

Claim 8 directed to an alternative method implemented by a network device with different scope but comprising similar key features as recited in claim 1 is also allowed.
Claim 16 directed to a sending device to implement the corresponding method as recited in claim 1 is also allowed.
Claim 19 directed to a network device to implement the corresponding method as recited in claim 8 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426